Citation Nr: 0408614	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-12 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran's disability compensation benefits were 
properly reduced to a 10 percent rate effective October 20, 
1996 as a result of his incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from August 1990 to June 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Pittsburgh, Pennsylvania Regional Office (RO), 
that determined that the veteran's 20 percent disability 
evaluation for his service connected back disorder should be 
reduced to 10 percent effective from October 20, 1996, under 
the provisions of 38 U.S.C.A. § 5313 (West 2002) and 38 
C.F.R. § 3.665 (2003).  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge in February 2003 at the RO.  He notified 
the RO by correspondence dated February 2003 that he had no 
further information or proof that would help his case and 
cancelled his hearing.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.  

2.  The veteran was granted service connected for 
degenerative disc disease by an August 1994 Board decision.  
On rating decision dated September 1994, with notice given 
that same month, he was granted a rating of 20 percent 
evaluation for his service-connected degenerative disc 
disease, effective June 27, 1991.  

3.  In correspondence dated August 1997, the veteran notified 
that VA that he was incarcerated at a state prison.  

4.  In May 2002, the RO received notice that the veteran had 
been incarcerated on a felony conviction since August 19, 
1996.  Later that same month, the RO notified the veteran 
that it proposed to reduce his compensation benefits to 10 
percent based on his incarcerated status on a felony 
conviction.  

5.  In July 2002, the RO notified the veteran that payment of 
his compensation benefits would be reduced to a 10 percent 
rate effective from his 61st day of incarceration.  


CONCLUSIONS OF LAW

1.  The veteran is not legally entitled to disability 
compensation benefits in excess of a 10 percent rating from 
the 61st day of his incarceration until his release from 
prison.  38 U.S.C.A. §§ 1114(a), 5313 (West 2002); 38 C.F.R. 
§ 3.665 (2003).  

2.  The veteran's compensation benefits were properly reduced 
to the 10 percent rate, effective October 20, 1996, based 
upon his incarceration.  38 C.F.R. §§ 3.105(h), 3.665 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  The 
Board finds that to the extent any VCAA duties are legally 
applicable to the appeal, any duty to notify the veteran of 
the evidence needed to substantiate his claim or to assist 
him in developing the relevant evidence has been met.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/duty to assist under the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) [VCAA not applicable "because the law 
as mandated by statute and not the evidence is despositive of 
the claim"].  In the instant case, the pertinent facts are 
not in dispute; resolution of the veteran's appeal is 
dependent on interpretation of the statutes and regulations 
regarding the reduction of disability compensation benefits 
based on his incarceration for a felony conviction.  In this 
regard, the Court also has held that VA has no further duty 
to assist in obtaining evidence, if there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

In any event, general due process considerations have been 
observed in connection with this appeal.  See 38 C.F.R. § 
3.103 (2003).  The veteran has been provided with pertinent 
law and VA regulations in the September 2002 statement of the 
case (SOC) regarding the issue to be decided herein.  In 
addition, over the course of this appeal the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of this issue.  As noted in the Introduction, he 
cancelled a personal hearing, which was scheduled at the RO 
at his request.  

The Board can identify no further development which is 
necessary or which would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.  

B.  Pertinent law and regulations

Compensation payable during incarceration

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid disability 
compensation in excess of the amount payable under subsection 
(a) of 38 U.S.C.A. § 1114 beginning on the 61st day of 
incarceration.  See 38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. 
§ 3.665 (2003).  The amount payable for wartime disability 
compensation under 38 U.S.C.A. § 1114(a) is 10 percent.  

The Board notes that section 3.665 of 38 C.F.R. was recently 
amended in part, see 68 Fed. Reg. 34542 (June 10, 2003), but 
these amendments have no relevance to the particular facts in 
this case - rules governing reduction of benefits for 
fugitive felons.  Accordingly, it is not necessary for the 
Board to have separate findings of fact, conclusions of law 
and statements of reasons or bases applying both the pre- and 
post-amendment versions.  Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 
34532 (May 30, 2000) [General Counsel held that unless it is 
clear from facial comparison, separately apply the pre-
amendment and post-amendment version to determine which 
version is more favorable].  

Rating reduction action - due process requirements

Applicable VA regulations stipulate that where a reduction or 
discontinuance of benefits is warranted by reason of 
information received concerning income, net worth, 
dependency, or marital or other status [which the Board 
observes would include a veteran's incarceration on 
conviction of a felony], a proposal for the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that the benefits should be continued at their present level.  
Unless otherwise provided in paragraph (i) of this section 
[not relevant to the facts in this case], if additional 
evidence is not received within that time period, final 
adverse action will be taken and the award will be reduced or 
discontinued effective as specified under the provisions of 
38 C.F.R §§ 3.500 to 3.503.  See 38 C.F.R. § 3.105(h) (2003).  

C.  Factual background

The facts are not in dispute and may be briefly summarized.  
The veteran is service connected for degenerative disc 
disease, rated as 20 percent disabling.  This rating has been 
in effect since June 27, 1991.  The record shows that the 
veteran was incarcerated in a state prison on August 19, 1996 
on a felony conviction, with a scheduled release date in 
January 2003.  In correspondence dated August 1997, veteran 
reported that he was incarcerated.  In May 2002, the RO 
received notice that the veteran had been incarcerated since 
August 1996 on a felony conviction.  Subsequently in May 
2002, the RO notified the veteran that it proposed to reduce 
his compensation benefits to 10 percent based on his 
incarcerated status on a felony conviction.  He was advised 
of the legal requirements governing reduction of his 
compensation if confined for more than 60 days, and he was 
given a period of 60 days to submit evidence to show that the 
proposed action should not be taken.  He also was advised of 
his right to a predetermination hearing if requested within 
the next 30 days.  No additional evidence was received and 
the veteran cancelled a scheduled hearing stating that he had 
no additional information or proof that could help his case.  
Accordingly, in July 2002, the RO informed the veteran that 
payment of his compensation benefits would be reduced to the 
10 percent rate effective from his 61st day of incarceration, 
October 20, 1996.  This appeal followed.  

On appeal, the veteran essentially argues that he was unaware 
of the 20 percent rating for his disability.  He reported 
that he was given a 10 percent rating evaluation and that he 
had applied for an increase but was denied.  The records 
indicate that the veteran was provided notice with a rating 
decision dated September 1994, which granted a 20 percent 
evaluation for his service-connected degenerative disc 
disease.  The records also show that the veteran appealed 
this evaluation several times but was denied an increased 
evaluation.  

D.  Analysis

Under the circumstances presented by the facts in this case, 
the Board finds that the veteran's disability compensation 
benefits were properly reduced to the 10 percent rate, 
effective on the 61st day following the date of his August 
1996 incarceration for a felony conviction, which commenced 
on July 24, 2002.  The law as applied to this facts is clear: 
upon the 61st day of confinement for a felony conviction, a 
veteran's disability compensation payments are reduced to the 
10 percent level if his combined rating exceeds 20 percent or 
more.  

As described above, the Board notes that in reducing his 
payments, all due process was afforded to the veteran.  
Although there is evidence that the veteran provided notice 
of the his incarceration in August 1997, the VA confirmed 
this information in May 2002 and he was advised of the 
proposed reduction, provided the opportunity to submit 
evidence challenging the proposed action and/or request a 
predetermination hearing, which he did not avail therefrom, 
and upon expiration of the time limits imposed by 38 C.F.R. § 
3.105(h), he was advised of the final adverse action reducing 
his payments.  There are no other factors the Board is aware 
of, such as evidence of an overturned conviction on appeal, 
see 38 C.F.R. § 3.665(m), which would alter the Board's 
analysis in this regard.  Where the law and not the evidence 
is dispositive of the claim, the claim must be denied because 
of lack of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In response 
to the veteran's contentions, it is important to note that 
only the veteran's payments to which he was entitled while 
incarcerated as of the 61st day of incarceration were reduced 
to the 10 percent rating level.  The veteran should note as 
well that his 20 percent rating should resume upon his 
release from incarceration.  As for the veteran's argument 
that his level of disability compensation should not have 
been reduced because he has outstanding bills to pay, the 
Board notes that the applicable law makes no provision for 
continuation of payments for purposes of an individual's debt 
servicing.  The law is dispositive.  

Finally, to some extent, the veteran appears to be raising an 
argument couched in equity, in that he contends it is unfair 
to reduce his compensation benefits because of his 
incarceration - on the grounds that he was never notified of 
his 20 percent evaluation for his service connected 
disability and that he informed the VA in August 1997 that he 
was incarcerated.  However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The law is clear that on the 61st 
day of a veteran's incarceration for a felony conviction, his 
disability compensation benefits are reduced to 10 percent 
(if his combined rating exceeds 20 percent) for the length of 
time he is in prison.  As explained above, the Board has 
decided this case based on its application of this law to the 
pertinent facts, which are not in dispute.  

The Board also observes with respect to arguments based on 
equitable relief that, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].  

Accordingly, the appeal as to this issue is denied.  


ORDER

The Board having determined that the veteran's disability 
compensation was properly reduced to the 10 percent rate 
effective October 20, 1996, the appeal is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



